    Case 17-31432-sgj11 Doc 1440 Filed 12/17/18             Entered 12/17/18 13:14:36        Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2018
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                    §
     In re:                                         §   Chapter 11
                                                    §
     ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                    §
                                     Debtors.       §   Jointly Administered under
                                                    §   Case No. 17-31432


                   ORDER GRANTING LITIGATION TRUST’S TWELFTH
              OMNIBUS OBJECTION TO DUPLICATE OR MULTI-DEBTOR CLAIMS

                       The Court considered the Litigation Trust’s Twelfth Omnibus Objection to

     Duplicate or Multi-Debtor Claims [Docket No. 1401] (the “Objection”) filed by the Adeptus

     Litigation Trust (the “Trust”) pursuant to which the Trust seeks to disallow certain Duplicate

     Claims because, in each instance, the proof of claim duplicates one or more other proofs of claim

     asserted by the same creditor against the same or multiple Debtors; the Court having reviewed

     the Objection and finding that (a) the Court has jurisdiction over this matter pursuant to 28

     U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

     (c) notice of the Objection and of the hearing on the Objection was sufficient under the

     DOCS_SF:98402.1 13046/001
Case 17-31432-sgj11 Doc 1440 Filed 12/17/18                 Entered 12/17/18 13:14:36        Page 2 of 6



circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and (d) that good cause appears for the relief requested, it

is therefore HEREBY ORDERED THAT:

                  1.        The Objection is SUSTAINED.

                  2.        Each of the Duplicate Claims identified on Exhibit 1 attached hereto is

disallowed and expunged in its entirety pursuant to section 502(b) of the Bankruptcy Code.

                  3.        Nothing in this Order shall affect the claims listed under the “Surviving

Claim No.” column identified on Exhibit 1. The Trust reserves its right to object to such

surviving claims.

                  4.        The Trust, or the claims agent, Epiq Bankruptcy Solutions, LLC, as

applicable, is authorized to update the Claims Register in these cases to reflect the relief granted

in this Order.

                  5.        The Order shall be immediately effective and enforceable upon its entry.

                  6.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                  7.        Each of the Duplicate Claims and the objections by the Trust to such

Duplicate Claims, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order shall be deemed a separate Order with respect to each of the Duplicate Claims.


                                        ### END OF ORDER ###




DOCS_SF:98402.1 13046/001
Case 17-31432-sgj11 Doc 1440 Filed 12/17/18   Entered 12/17/18 13:14:36   Page 3 of 6



                                    EXHIBIT 1

                                 Duplicate Claims




DOCS_SF:98402.1 13046/001
    Case 17-31432-sgj11 Doc 1440 Filed 12/17/18              Entered 12/17/18 13:14:36      Page 4 of 6



                                               Duplicate Claims

                                                                                       DUPLICATE  SURVIVING 
CLAIMANT                  DEBTOR NAME                                   CLAIM DATE. 
                                                                                       CLAIM NO.  CLAIM NO. 
PST SERVICES LLC          Spring Green Medical Center LLC               6/30/2017         936        2099 
PST SERVICES LLC          Spring 2920 Medical Center LLC                6/30/2017         937        2099 
PST SERVICES LLC          Spanish Oaks Medical Center LLC               6/30/2017         938        2099 
PST SERVICES LLC          South Green Oaks Medical Center LLC           6/30/2017         939        2099 
PST SERVICES LLC          South Carrier Medical Center LLC              6/30/2017         940        2099 
PST SERVICES LLC          South Bend Medical Center LLC                 6/30/2017         941        2099 
PST SERVICES LLC          Sienna Plantation Medical Center LLC          6/30/2017         942        2099 
PST SERVICES LLC          Seguin Foster Medical Center LLC              6/30/2017         943        2099 
PST SERVICES LLC          San Tan Valley Medical Center LLC             6/30/2017         944        2099 
PST SERVICES LLC          San Antonio Nacogdoches Medical Center LLC    6/30/2017         945        2099 
PST SERVICES LLC          Roy Richard Medical Center LLC                6/30/2017         946        2099 
PST SERVICES LLC          Rosenberg Medical Center LLC                  6/30/2017         947        2099 
PST SERVICES LLC          Queen Creek Medical Center LLC                6/30/2017         948        2099 
PST SERVICES LLC          Provinces Medical Center LLC                  6/30/2017         949        2099 
PST SERVICES LLC          Potranco Medical Center LLC                   6/30/2017         950        2099 
PST SERVICES LLC          Texas Regional Hospital LLC                   6/30/2017         951        2099 
PST SERVICES LLC          Tempe Rural‐Baseline Medical Center LLC       6/30/2017         952        2099 
PST SERVICES LLC          Tempe McClintock Baseline Medical Center      6/30/2017         953        2099 
                          LLC 
PST SERVICES LLC          Sycamore School Medical Center LLC            6/30/2017         954       2099 
PST SERVICES LLC          SW Chandler Medical Center LLC                6/30/2017         955       2099 
PST SERVICES LLC          Victory Lakes Medical Center LLC              6/30/2017         956       2099 
PST SERVICES LLC          Wadsworth‐Belleview Medical Center LLC        6/30/2017         957       2099 
PST SERVICES LLC          ADPT DFW Holdings LLC                         6/30/2017         958       2099 
PST SERVICES LLC          Waterside Medical Center LLC                  6/30/2017         959       2099 
PST SERVICES LLC          White Settlement Medical Center LLC           6/30/2017         960       2099 
PST SERVICES LLC          Wilderness‐Hardy Oak Medical Center LLC       6/30/2017         961       2099 
PST SERVICES LLC          ADPT‐Houston MPT Holdings LLC                 6/30/2017         962       2099 
PST SERVICES LLC          ADPT‐DFW RE Holdings LLC                      6/30/2017         963       2099 
PST SERVICES LLC          ADPT‐DFW MPT Holdings LLC                     6/30/2017         964       2099 
PST SERVICES LLC          ADPT‐Columbus RE Holdings LLC                 6/30/2017         965       2099 
PST SERVICES LLC          ADPT‐Columbus MPT Holdings LLC                6/30/2017         966       2099 
PST SERVICES LLC          ADPT‐CO RE Holdings LLC                       6/30/2017         967       2099 
PST SERVICES LLC          ADPT‐CO MPT Holdings LLC                      6/30/2017         968       2099 
PST SERVICES LLC          ADPT‐AZ RE Holdings LLC                       6/30/2017         969       2099 
PST SERVICES LLC          ADPT‐AZ MPT Holdings LLC                      6/30/2017         970       2099 
PST SERVICES LLC          ADPT New Orleans Management LLC               6/30/2017         971       2099 
PST SERVICES LLC          ADPT New Orleans Holdings LLC                 6/30/2017         972       2099 


     DOCS_SF:98402.1 13046/001
    Case 17-31432-sgj11 Doc 1440 Filed 12/17/18                Entered 12/17/18 13:14:36       Page 5 of 6



                                                                                          DUPLICATE  SURVIVING 
CLAIMANT                  DEBTOR NAME                                      CLAIM DATE. 
                                                                                          CLAIM NO.  CLAIM NO. 
PST SERVICES LLC          ADPT Houston Holdings LLC                        6/30/2017         973        2099 
PST SERVICES LLC          ADPT Columbus Holdings LLC                       6/30/2017         974        2099 
PST SERVICES LLC          William Cannon Medical Center LLC                6/30/2017         975        2099 
PST SERVICES LLC          Medical Center of Spring Rayford Richards LLC    6/28/2017         1572       2099 
PST SERVICES LLC          ADPT DFW Holdings LLC                            8/31/2017         2096       2099 
PST SERVICES LLC          Adeptus Health Inc.                              8/31/2017         2097       2099 
PST SERVICES LLC          Adeptus Health LLC                               8/31/2017         2098       2099 
PST SERVICES LLC          East Mesa Medical Center LLC                     8/31/2017         2100       2099 
PST SERVICES LLC          League City Medical Center LLC                   8/31/2017         2101       2099 
PST SERVICES LLC          East Pflugerville Medical Center LLC             8/31/2017         2102       2099 
PST SERVICES LLC          Antoine Medical Center LLC                       8/31/2017         2103       2099 
PST SERVICES LLC          Legacy Trails Medical Center LLC                 8/31/2017         2104       2099 
PST SERVICES LLC          East Riverside Medical Center LLC                8/31/2017         2105       2099 
PST SERVICES LLC          ECC Management, LLC                              8/31/2017         2106       2099 
PST SERVICES LLC          Arizona General ER LLC                           8/31/2017         2107       2099 
PST SERVICES LLC          Lewis Center Medical Center LLC                  8/31/2017         2108       2099 
PST SERVICES LLC          Litchfield Park Medical Center LLC               8/31/2017         2109       2099 
PST SERVICES LLC          FCER Management, LLC                             8/31/2017         2110       2099 
PST SERVICES LLC          Adeptus Health Colorado Holdings LLC             8/31/2017         2111       2099 
PST SERVICES LLC          Atascocita 1960 Medical Center LLC               8/31/2017         2112       2099 
PST SERVICES LLC          Louetta Medical Center LLC                       8/31/2017         2113       2099 
PST SERVICES LLC          First Texas Hospital Cy‐Fair LLC                 8/31/2017         2114       2099 
PST SERVICES LLC          Rosenberg Medical Center LLC                     8/31/2017         2115       2099 
PST SERVICES LLC          Marrero Medical Center LLC                       8/31/2017         2116       2099 
PST SERVICES LLC          Austin Brodie Medical Center LLC                 8/31/2017         2117       2099 
PST SERVICES LLC          Adeptus Health Management LLC                    8/31/2017         2118       2099 
PST SERVICES LLC          Baytown Medical Center LLC                       8/31/2017         2119       2099 
PST SERVICES LLC          Meadowbrook Heights Medical Center LLC           8/31/2017         2120       2099 
PST SERVICES LLC          Medical Center of Crosby Lynchburg LLC           8/31/2017         2121       2099 
PST SERVICES LLC          Bella Terra Medical Center LLC                   8/31/2017         2122       2099 
PST SERVICES LLC          Roy Richard Medical Center LLC                   8/31/2017         2123       2099 
PST SERVICES LLC          Adeptus Health Phoenix Holdings LLC              8/31/2017         2124       2099 
PST SERVICES LLC          San Antonio Nacogdoches Medical Center LLC       8/31/2017         2125       2099 
PST SERVICES LLC          Four Points Medical Center LLC                   8/31/2017         2126       2099 
PST SERVICES LLC          Mesa Tierra Medical Center LLC                   8/31/2017         2127       2099 
PST SERVICES LLC          Adeptus Health Ventures LLC                      8/31/2017         2128       2099 
PST SERVICES LLC          San Tan Valley Medical Center LLC                8/31/2017         2129       2099 
PST SERVICES LLC          Bender's Landing Medical Center LLC              8/31/2017         2130       2099 
PST SERVICES LLC          Friendswood Medical Center LLC                   8/31/2017         2131       2099 
PST SERVICES LLC          Midlothian Medical Center LLC                    8/31/2017         2132       2099 


     DOCS_SF:98402.1 13046/001
    Case 17-31432-sgj11 Doc 1440 Filed 12/17/18                 Entered 12/17/18 13:14:36      Page 6 of 6



                                                                                          DUPLICATE  SURVIVING 
CLAIMANT                  DEBTOR NAME                                      CLAIM DATE. 
                                                                                          CLAIM NO.  CLAIM NO. 
PST SERVICES LLC          ADPT Columbus Holdings LLC                       8/31/2017         2133       2099 
PST SERVICES LLC          Seguin Foster Medical Center LLC                 8/31/2017         2134       2099 
PST SERVICES LLC          Mountain Park Ranch Medical Center LLC           8/31/2017         2135       2099 
PST SERVICES LLC          FTH Houston Partners LLC                         8/31/2017         2136       2099 
PST SERVICES LLC          Blacklick Woods Medical Center LLC               8/31/2017         2137       2099 
PST SERVICES LLC          Sienna Plantation Medical Center LLC             8/31/2017         2138       2099 
PST SERVICES LLC          Garland Centerville Medical Center LLC           8/31/2017         2139       2099 
PST SERVICES LLC          National Medical Professionals of Arizona LLC    8/31/2017         2140       2099 
PST SERVICES LLC          ADPT Houston Holdings LLC                        8/31/2017         2141       2099 
PST SERVICES LLC          South Bend Medical Center LLC                    8/31/2017         2142       2099 
PST SERVICES LLC          Gilbert Medical Center LLC                       8/31/2017         2143       2099 
PST SERVICES LLC          Briar Forest‐Eldridge Medical Center LLC         8/31/2017         2144       2099 
PST SERVICES LLC          National Medical Professionals of Ohio LLC       8/31/2017         2145       2099 
PST SERVICES LLC          South Carrier Medical Center LLC                 8/31/2017         2146       2099 
PST SERVICES LLC          Gleannloch Farms Medical Center LLC              8/31/2017         2147       2099 
PST SERVICES LLC          ADPT New Orleans Holdings LLC                    8/31/2017         2148       2099 
PST SERVICES LLC          South Green Oaks Medical Center LLC              8/31/2017         2149       2099 
PST SERVICES LLC          Broad Wagoner Medical Center LLC                 8/31/2017         2150       2099 
PST SERVICES LLC          Glendale Medical Center LLC                      8/31/2017         2151       2099 
PST SERVICES LLC          Goodyear Medical Center LLC                      8/31/2017         2152       2099 
PST SERVICES LLC          Spanish Oaks Medical Center LLC                  8/31/2017         2153       2099 
PST SERVICES LLC          Greenville Stacy Medical Center LLC              8/31/2017         2154       2099 
PST SERVICES LLC          ADPT New Orleans Management LLC                  8/31/2017         2155       2099 




     DOCS_SF:98402.1 13046/001
